                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




ASHLEY NICOLE DAVIS,


     Plaintiff,

V.                                            Civil Action No. 3:18cv461


ANDREW M. SAUL,i
Commissioner of
Social Security,

     Defendant.


                                       ORDER


     This    matter    is     before    the     Court    on    the   REPORT     AND


RECOMMENDATION of the Magistrate Judge entered on June 25, 2019

(Docket No. 16).      Having reviewed the REPORT AND RECOMMENDATION,

and there being no timely filed objections thereto, and the time

for filing objections having expired, and having considered the

record and   the    REPORT    AND   RECOMMENDATION       and   finding    no error

therein, it is hereby ORDERED that the REPORT AND RECOMMENDATION

of the Magistrate Judge (Docket No. 16) is adopted on the basis of

the reasoning of the REPORT AND RECOMMENDATION.

     It is further ORDERED that:


     (1)    PLAINTIFF'S      MOTION    FOR     SUMMARY   JUDGMENT,   OR    IN   THE




     On June 4, 2019, the United States Senate confirmed Andrew
M. Saul to a six-year term as the Commissioner of Social
Security. Pursuant to Federal Rule of Civil Procedure 25(d),
Commissioner Saul should be substituted for former Acting
Commissioner Nancy A. Berryhill as the defendant in this matter.
ALTERNATIVE, MOTION FOR REMAND (Docket No. 12) is denied;

     (2)   DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (Docket No. 15)

is granted;

     (3)   The decision of the Conimissioner is affirmed; and

     (4)   The Clerk shall close this action.

     The   Clerk   is   directed   to   send   a   copy   of   this   Order   to

Plaintiff and all counsel of record.


     It is so ORDERED.




                                               /s/             k W
                             Robert E. Payne
                             Senior United States District Judge


Richmond, Virginia
Date; July Lir 2019
